TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 14, 2021



                                      NO. 03-21-00044-CV


                           Yasamin Sadreddinihemrjordi, Appellant

                                                 v.

                                     Neema Rezaee, Appellee




     APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




Having reviewed the record, the Court holds that Yasamin Sadreddinihemrjordi has not

prosecuted her appeal and did not comply with a notice from the Clerk of this Court. Therefore,

the Court dismisses the appeal for want of prosecution. The appellant shall pay all costs relating

to this appeal, both in this Court and in the court below.